DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al. (US PG Pub. 20120257387) in view of Park et al. (US PG Pub. 20130058124).
Regarding claim 1, Kuchibhotla discloses a light source apparatus (apparatus 10 of fig. 1A and 1B), comprising: 
a light emitter having a plurality of laser diode devices (six diode-laser bar stacks 18) and packages to hold the respective laser diode devices (first module 44 of figs. 5 and 6); 
a collimator (fast-axis and slow-axis collimating arrangement 16 of figs. 1A and 1B) disposed on an optical path of a laser beam emitted from each of the laser diode devices (para. 0029; Apparatus 10 includes six diode-laser bar stacks 18 with a fast-axis and slow-axis collimating arrangement 16 associated with each diode-laser bar stack); 

a magnification optical system (lenses 32 and 34 of the beam-expanders of figs. 5 and 6) disposed between the collimator (16) and the focusing lens (38) to bring a beam diameter in a slow axis direction of the laser beam passed through the collimator close to a beam diameter in a fast axis direction (para. 0035; The negative lenses 32 are aligned in the slow-axis direction and in this example are formed in an array 33 thereof Similarly lenses 34 are aligned in the slow-axis direction and formed into an array 35 thereof As the lenses are cylindrical, each telescope expands a beam in the slow-axis only leaving the fast-axis dimension of the beam unchanged).
Kuchibhotla fails to teach a light guide disposed on the downstream side in the direction of the optical axis relative to the focusing lens.
Park discloses a light guide (optical fiber 24 of figs. 2 and 3) disposed on the downstream side in the direction of the optical axis relative to the focusing lens (focusing lens 32 of figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination device of Kuchibhotla with the optical fiber of Park in order to substantially homogenize the light emitted from the fiber (Park; para. 0067).


Kuchibhotla fails to explicitly teach wherein the beam diameter is in the range of 1.5 to 6 times the size in the slow axis direction; however, as illustrated in figs. 5-8 as the distance between the negative lenses 32 and the positive lenses 34 increases the beam diameter gets larger; therefore, It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the distance between the lenses since a reasonable expectation of success is illustrated in figs. 5-8 in order to formulate the claimed desired beam diameter range. 

Regarding claim 4, Kuchibhotla discloses wherein the magnification optical system (lenses 32 and 34 of fig. 5) includes: a first lens (32) having an incident surface, on which the laser beam is incident (illustrated in fig. 5), configured with a concave surface (illustrated in fig. 5) and an exit surface (surface opposite the incident surface and is flat), from which the laser beam exits, configured with a flat surface (illustrated in fig. 5); and a second lens (34) disposed on the downstream side in the direction of the optical axis relative to the first lens (illustrated in fig. 5) and having an incident surface (flat surface opposite the flat surface of lens 32), on which the laser beam is incident, configured with a flat surface (illustrated in fig. 5) and an exit surface, from which the laser beam exits, configured with a convex surface (lens 34 has an exit surface that is convex; illustrated in fig. 5).



Regarding claim 6, Kuchibhotla discloses wherein the second lens (cylindrical positive lens 34 of figs. 5-8) sets a divergence angle of the laser beam after transmission through the second lens to 1 mm rad or less (the cylindrical positive lens 34 collimates the light passing through; therefore, the divergence angle would essentially be zero).

Regarding claim 9, Kuchibhotla discloses a projector comprising the light source (para. 0003; diode-laser line projection apparatus were developed for spatial light modulators (SLMs) in laser printers, image projectors).

Regarding claim 10, Kuchibhotla discloses a machining apparatus comprising the light source apparatus (para. 0002; There are several applications for laser radiation .

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al. (US PG Pub. 20120257387) and Park et al. (US PG Pub. 20130058124) and as applied to claim 1 above, and further in view of Wakabayashi (JP2020024242A).
Regarding claim 7, Kuchibhotla as modified by Park discloses a light source comprising a plurality of laser diodes (six diode-laser bar stacks 18), and a collimator (fast-axis and slow-axis collimating arrangement 16 of figs. 1A and 1B) disposed on an optical path of a laser beam emitted from each of the laser diode devices (para. 0029; Apparatus 10 includes six diode-laser bar stacks 18 with a fast-axis and slow-axis collimating arrangement 16 associated with each diode-laser bar stack); a focusing lens (focusing lens 38 of figs. 1A,1B, 5 and 6) disposed on a downstream side in a direction of an optical axis of each of the laser diode devices relative to the collimator and configured to condense the laser beams (illustrated in figs 1A,1B, 5 and 6).
Kuchibhotla as modified by Park fails to teach a reduction optical system disposed between the collimator and the focusing lens and configured to reduce the beam diameter in the fast axis direction after transmission through the collimator.
Wakabayashi discloses a reduction optical system (demagnification optical system 3 of fig. 3A) disposed between the collimator (collimator lens 25 of fig. 3A) and the focusing lens (condenser lens 4 of fig. 2A) and configured to reduce the beam 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light source of Kuchibhotla and Park with the reduction system of Wakabayashi in order to reduce the size of the laser beam (Wakabayashi; para. 0023).

Regarding claim 8, Kuchibhotla as modified by Park discloses a light source comprising a plurality of laser diodes (six diode-laser bar stacks 18), and a collimator (fast-axis and slow-axis collimating arrangement 16 of figs. 1A and 1B) disposed on an optical path of a laser beam emitted from each of the laser diode devices (para. 0029; Apparatus 10 includes six diode-laser bar stacks 18 with a fast-axis and slow-axis collimating arrangement 16 associated with each diode-laser bar stack); a focusing lens (focusing lens 38 of figs. 1A,1B, 5 and 6) disposed on a downstream side in a direction of an optical axis of each of the laser diode devices relative to the collimator and configured to condense the laser beams (illustrated in figs 1A,1B, 5 and 6).
Kuchibhotla as modified by Park fails to teach wherein the reduction optical system includes: a first reducing lens having an incident surface, on which the laser beam is incident, configured with a convex surface and an exit surface, from which the laser beam exits, configured with a flat surface; and a second reducing lens disposed on the downstream side in the direction of the optical axis relative to the first reducing lens and having an incident surface, on which the laser beam is incident, configured with a concave surface and an exit surface, from which the laser beam exits, configured with a flat surface.
Wakabayashi discloses wherein the reduction optical system (3) includes: a first reducing lens (convex lens 3a of fig. 3a) having an incident surface, on which the laser beam is incident, configured with a convex surface (illustrated in fig. 3a) and an exit surface (side opposite the convex incident surface; fig. 3a), from which the laser beam exits, configured with a flat surface (illustrated in fig. 3a); and a second reducing lens (concave lens 3b of fig. 3a) disposed on the downstream side in the direction of the optical axis relative to the first reducing lens and having an incident surface (incident surface having concave surface; fig. 3A), on which the laser beam is incident, configured with a concave surface and an exit surface (illustrated in fig. 3a), from which the laser beam exits, configured with a flat surface illustrated in fig. 3a.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light source of Kuchibhotla and Park with the reduction system of Wakabayashi in order to reduce the size of the laser beam (Wakabayashi; para. 0023).

Allowable Subject Matter
Claim 2 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 2 that was found to be allowable is wherein a center-to-center distance between two of the laser diode devices adjacent to each other is equal in the fast axis direction and in the slow axis direction, and the magnification optical system is disposed to bring the beam diameter in the fast axis direction after transmission through the collimator equal to an outer diameter of the package or equal to the center-to-center distance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        /TOAN TON/Supervisory Patent Examiner, Art Unit 2882